FRSOoe

ALAMEDA COUNTY HEALTH CARE SERVICES AGENCY
PUBLIC HEALTH DEPARTMENT

    
  
 
  
  
 
     
  
  
   
   
  

 

 

 

 

 

 

 

 
   
 

 

 

 
     
 

 

  

 

 

 

 
   
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3052018135479 CERTIFICATE OF DEATH 3201801004870
STATE FILE NUMBER DEERE ORT Ses LOCAL REGISTRATION NUMBER
7 NAR OF DECEDERT- FIRST (Given) | 2. MILE 73. LAST Famniyl,
S DUJUAN ARMSTRONG
g TMK ALSO KNOWN AG - Indude full AKA (FIRST, MIDDLE, LAST) 7 a TD pATE OF BARTH nvnedkiccyy [9 AGE Yrs,
3 08/09/1994
B 9, BIRTH STATE/FOREIGN COUNTRY | 10, SOCIAL SECURITY NUMBEF \ 7) EVER INUS 4AMED FORCES? | te. MARITAL STATUS GREP tat Tere ot rs 7 DATE OF OFATH crunateryy : 6 HOUR Gd hes)
# KS | UNKNOWN {Cle Ele [_}»*| NEVER MARRIED 06/23/2018 1924
5 Ye EDUCATION = Heghant Love Deer! yatS WAS OECEDENT HISPANIC/LAT NOIAL SPARSE > (it yet, ste work tent on Gacal ie DECEDENT S RACE Upto Traces may be listed (Ren WwOrkSNeAt On DaCKy
wi ieee worksheet or DacH
8 | HS GRADUATE id= [x] =| AFRICAN AMERICAN
3 17 USUAL OCCUPATION - Trot ot worm for most of ite DO NOT USE RETIED Te KIND GF BUSINESS OR IROUSTRY i9.g . grocery Stove toad construction, employment agency, ete.) 19. YEARS IN OCCUPATION
TOW TRUCK DRIVER TOW COMPANY | 1
Tht DECEDENTS RESIDENCE (Street and numer, oF locatlon) "
a2 2555 INTERNATIONAL BLVD. APT. 320
a a 21 OF 22. COUNTY/PROVINCE, 28 ZIP CODE 24. YEARS WN COUNTY | 25. STATEFOREIGN COUNTRY
° 8| OAKLAND ALAMEDA 94601 14 CA
& g 26 'NFORIMART S RAME RELATIONSHIP I Fos OeTH AVENUE. SAKLAND, “ER'G4603 state aod zp) 4
$ 2] BARBARA DOSS, MOTHER \2 NUE, O D, bay
= | 28. NAME OF SURVIVING SPOUSERSADP*-FIRST 29. MIDDLE 90, LAST IBIRTH NAME) r F
ag Gs
2 3 P i * B
5 & | 31. NAME OF FATHERIPARENT-FIRST 32. MIDDLE 33, LAST 34. BIRTH STATE 3
& £| DWIGHT O'SHEA ARMSTRONG LA 4
3 5 3o, NAME OF MOTHER PARENT-FIRST 38. MIDDLE 37. LAST (BIRTH NAME) 38. BIRTH STATE i
& | BARBARA DENISE DOSS CA
z 39 DISPOSITION DATE omddircyy 20. PLACE OF RINAL CUSPOS:TION ROLLING HILLS MEMORIAL PARK r
e L
ge 07/03/2018 4100 HILLTOP DRIVE, RICHMOND, CA 94803 )
z 2 G1 TYPE OF OSPOSITION'S) WZ, SIGHATURE OF EMBALMER i 3, LICENSE NUMBER *
=| BU » GREGORY ATKINS Ge | eme7340 Ss
5 3 74, NAME DF FLINERAL ESTABLISHMENT 35 UCENSE NUMBER | 46 SIGNATURE OF LOCAL REGISTRAR em 47. DATE munvdd/ceyy ¢
= 8] WHITTED-ATKINS FUNERAL HOME FD837 » MUNTU DAVIS, M.D. Ee | 07/02/2018
Tor Face OF DEAT 102 If HOSPLIAL, SPECIFY ONE 703. IF OTHER THAN HOSPITAL, SPECIFY ONE
ene * ae a) Leonor t's Saws
& z| VALLEY CARE MEDICAL CENTER Pie (xe [Joos Jeeeon [Jemma Cte Che
g ‘S [ter County 7705, FAIA ADURESS OF LOCATION WHEhe FOUND [Steet aod nuaiber, oF eatin) t08. CITY
= ° | ALAMEDA 5555 WEST LAS POSITAS BOULEVARD | PLEASANTON .
107. CAUSE OF DEATH & me Tres, Of Comysicalions «> That directly Caused Gaui, DO NOT Ute: tard ace Sat Ty Batennn | 108, DEAT REPORTED FO CORONER? h
a5 care tes ar Soation valscul shorany the cuology GD NOT ABBREVATE - Oo i 3
HAVEDIATE. CAUSE 8 CAUSE UNDER INVESTIGATION 1a meni"
conhtion resulting HINVS 2018-02007
men ® Teh 109 BOPSY PERFORMED"
z nate Mam: ‘ec - |
fon a A es fc sc) Ti AUTOPSY PERFORMLD? =
g | Ese aenaeo : a
a Tousirwevente —O von “11 GSEDIN OETERMOURS CAUSE? 4
g resulting in deat) LAST : “ES cI no :
112, OTHER SIGNIFICANT CONDITIONS CONTRIBUTING TO DEATH BUT NOT RESULTING IN THE UNDERLYING CAUSE GIVEN AN 107 Te t
113. WAS OPERATION PERFORMED FOR ANY CONDITION IN ITEM 107 OR 1327 {it yes. fet typa.al operution and date) 313A aF FEMALE PAFGNANT IN LAST YEAR?
° (|v CJ (Je«
op & | Us CERTEY THAT TO TE DEST OF IY KNOMVLEDGE DEATH OCCURRED ) 115. SIGNATURE AND TITLE OF CERTIFIER 716 LICENSE NUMBER [117 DATE mavddicoyy
z 2 AT THE HOUR, DATE, AND PLAGE STATED. FROM THE CAUSES STATED.
SS Deceaent Aiterded Since Dacecent Lest Seon Ave
a iS A mavddecyy 78) nnjawcery TIE TYRE ATTENDING PHYSICIAN'S NAME, MAILING ADORESS, ZIP CODE
if 1 of 3
44D ICLATEY TRAT N MY OP nH LGATH OCCURED AT THE HOUR. DATE WUD PLACE STATED FROM Thee GAUSLS SIATEL. T +20. INJURED AT WORK? { 421. INJURY DATE mavedctyy 122. HOUR 24 Hours
2SANNER OF CEATH Tato! Arcnsent whew de Seetate 2 | CL] VES: Cl Mm, tC tbe |
3 123. PLACE OF INJURY fe.g.. home, ‘Construction site, wooued area, etc.)
3
> 724, DESCRIGE HOW INJURY OCCURRED (Events which resuited sn mury) a
io A
Q | 125. LOCATION OF INJURY {Street and number, or focation, and city. ‘and zip) bd
' :
726. SIGNATURE OF GORONER / DEPUTY CORONER ES GBTDATE mmvbeoyy | 128. TYPE NAME, TITLE OF CORONER / DEPUTY CORONER al
pXAREN E EASLING #2) 06/25/2018 | KAREN E EASLING, DEPUTY CORONER S
state |4 8 c D € 1 FAX AUTH.E CENSUS TRACT Vv
wee | | | | A A
> 010001003921471
STATE OF CALIFORNIA, COUNTY OF ALAMEDA
This is a true and exact reproduction of the document officially registered 001206015

and filed with the Alameda County Health Care Services Agency. .

Aun Pya MO
SEP 06 2018 tt Pa

INTERIM HE NI 3 a HEALZH OFFICER AND LOCAL REGISTRAR
‘ALTH OFFICER AND LOCAL REC ISTRAR TAMEDA COUNTY. CALIFORNIA

    

DATE ISSUED

 
Si 7 oa evra aT a RTT RRS Sau)
} ero a Sear eee ae ae ri

ALAMEDA COUNTY HEALTH CARE SERVICES AGENCY
PUBLIC HEALTH DEPARTMENT

 

AFFIDAVIT TO AMEND A RECORD
ecoen ei 2 NO ERASURES, WHITEOUTS, PHOTOCOPIES, ee nese

STATE FILE NUMBER OR ALTERATIONS LOCAL REGISTRATION NUMBER
™ O pirTH @& oeaTH (O FETAL DEATH
TYPE OR PRINT CLEARLY IN BLACK INK ONLY — THIS AMENDMENT BECOMES AN ACTUAL PART OF THE OFFICIAL RECORD
PART! INFORMATION TO LOCATE RECORD

 

 

 

Ss. So

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

oc. 4A. NAME—FIRST | 1B. MIDDLE | AC. LAST
ye ' DUJUAN go Beralt 2 ik __*«_ARMSTRONG
Pf INFORMATION | 2, sex 3 DATE OF EVENT--MMMDICCYY | 4 CITY OF EVENT | §. COUNTY OF EVENT
: ‘Grom | 06/23/2018 | PLEASANTON | ALAMEDA
4 RECORD 6. FULL NAME OF FATHER/PARENT AS STATED ON ORIGINAL RECORD 7. FULL NAME OF MOTHERIPARENT AS STATED ON ORIGINAL RECORD
iP DWIGHT O'SHEA ARMSTRONG BARBARA DENISE DOSS
: PART STATEMENT OF CORRECTIONS TO BIRTH, DEATH, OR FETAL DEATH RECORD
8. ITEM 8. INCORRECT INFORMATION THAT APPEARS ON ORIGINAL RECORD 10. CORRECTED INFORMATION AS IT SHOULD APPEAR (
NUMBER TO BE
. CORRECTED
; 10 UNKNOWN 511117556
*
LIST ONE
ITEM PER
‘ LINE
Le
4 } }
-
roa i
iF.
2}
F
€ ! *. RECEIVED SOCIAL SECURITY NUMBER
] REASON FOR '
eC CORRECTION '
re j
, '
’ We, the undersigned, hereby certify under penalty of perjury that we have personal knowledge of the above facts and !
that the information given above is true and correct. j
ar ens 12A. SIGNATURE OF FIRST PERSON hd: * 428. PRINTED NAME 12C. TITLE/RELATIONSHIP TO PERSON IN PART | j
SIGNATURES > RAHSAAN LEWIS Ee » RAHSAAN LEWIS : ADMINISTRATOR
Two 12D. ADDRESS (STREET and NUMBER, CITY, STATE. ZIP} ; : 12&. DATE SIGNED--MM/DD/CCYY 2 of 3
j PERSONS 5500 FOOTHILL BLVD., OAKLAND, CA 94605 : 07/02/2018
, T Si i
Fee beR Te 134. SIGNATURE OF SECOND PERSON ‘ 13B, PRINTED NAME “136. TITLE/RELATIONSHIP TO PERSON IN PART 1 }
{ig CORRECT A - ;
+ BIRTH, DEATH, p SHIRELL HALL Ee SHIRELL HALL ADMINISTRATOR a= 4
Fae Oe ee 13D. ADDRESS (STREET and NUMBER, CITY. STATE. ZIP) 413E. DATE SIGNED—MM/DD/CCYY }
RECORD 5500 FOOTHILL BLVD, OAKLAND, CA 94605 07/19/2018 4 ;
ae
STATE/LOCAL : 14. OFFICE OF VITAL RECORDS OR LOCAL REGISTRAR . + 18. DATE ACCEPTED FOR REGISTRATION Lal i
‘Usronty. | p- STATE REGISTRAR - OFFICE OF VITAL RECORDS fe ; 07/19/2018 =a
“4
STATE OF CALIFORNIA, DEPARTMENT OF PUBLIC HEALTH, OFFICE OF VITAL RECORDS JER NOES DL GRAB Wk ek GRRE FORM VS 24e (REV. 1/08) = :
3 ; 1.1 uw

 
  

cearrep copy orviratncconns —|il[[IIIHI[I|IIIMIP PI I
STATE OF CALIFORNIA, COUNTY OF ALAMEDA

This is a true and exact reproduction of the document officially registered 001206016
and filed with the Alameda County Health Care Services Ag Nncy.

.
my MD
SEP 06 2018 on im

       
   
    

DATE ISSUED

  

 
  

 

     
 

ALAMEDA COUNTY, CALIFORNIA LAMEDA COUNTY, CALIFORNIA
This copy not valid uniess prepared on engraved border displaying date and signature of Registrar.

  

ieee ‘Say: iN IN OR ERASURE VOIDS THIS CERTIFICATE 4
  

: 2 ARS Py eS YT ee ee + in =
; CERTIFICATION OF VITAL a8 poe vd ¥e
me rs oe Se = Sec oe See mt AS oie

    

     

 

OE AMEDA COUNTY HEALTH CARE SERVICES AGENCY
PUBLIC HEALTH DEPARTMENT

   
 
   

  

PHYSICIAN/CORONER’S AMENDMENT

 
 

 

 
 

 

   
  

3052018135479 NO ERASURES, WHITEOUTS, PHOTOCOPIES, 3201801004870
STATE FILE NUMBER OR ALTERATIONS LOCAL REGISTRATION NUMBER
2.1

 
 

O BIRTH (& DEATH (CI FETAL DEATH

    
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
   
   
   
 
 
 

’ TYPE OR PRINT CLEARLY IN BLACK INK ONLY — THIS AMENDMENT BECOMES AN ACTUAL PART OF THE OFFICIAL RECORD
{
F PART I INFORMATION TO LOCATE RECORD
4 j INFORNUTION 1A. NAME—FIRST : 18, MIDDLE * 40, LAST } 2.SEX
e ASITAPPEaRS | DUJUAN O. : ARMSTRONG _M
4 me 3 DATE OF EVENT. MMODICCYY | 4, CMY OF EVENT ' 5 COUNTY OF EVENT
| 06/23/2018 PLEASANTON » ALAMEDA
\s PART I STATEMENT OF CORRECTIONS
Ht —
i ; 6 ea TUINFORMATION AS IT APPEARS ON ORIGINAL RECORD. 8. INFORMATION AS 1T SHOULO APPEAR
t
NUMBER
107A CAUSE UNDER MECHANICAL ASPHYXIA
; INVESTIGATION
‘ LIST ONE 107AT INVS MINS
: MEMES RR 412 - CARDIAC HYPERTROPHY;
“4 OBESITY
i 113 : NO
} 119 PENDING INVESTIGATION ACCIDENT
7 , 120 NO
A 121 06/23/2018
‘P 122 UNK
\ 123 JAIL
124 ASPHYXIATED DURING THE
APPLICATION OF A
RESTRAINT DEVICE
125 o 5325 BRODER BOULEVARD,
§ DUBLIN, CA 94568
{
i
|
]
:
4 ~
€ | HEREBY DECLARE UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT TO THE BEST OF 3 of 3
MY KNOWLEDGE,
ECU ION 9. SIGNATURE OF CERTIFYING PHYSICIAN OR CORONER | 10. DATE SItGNED—MM/DOICCYY 14. TYPED OR PRINTED NAME AND TITLE/DEGREE OF CERTIFIER
CERTIFYING MICHAEL CARDOZA Ere 09/05/2018 | DEPUTY CORONER
PHYSICIANOR | > oe i
CORONER 12, ADDRESS—STREET and NUMBER 43 CITY 14. STATE 18. ZIP GODE
: 2901 PERALTA OAKS CT. OAKLAND CA 94605
f ; STATE/LOCAL 16, OFFICE OF VITAL RECORDS OR LOCAL REGISTRAR 17. DATE ACCEPTED FOR REGISTRATION—MM/DDICCYY
‘seonty. | p STATE REGISTRAR - OFFICE OF VITAL RECORDS £3) | 09/05/2018

 

 

 

CAALAMEDOL

STATE OF CALIFORNIA, DEPARTMENT OF PUBLIC HEALTH, OFFICE OF VITAL. RECORDS {AR 6) EE A FORM VS 24Ae (REV. 1/08)
“020201003975839"

2.1
STATE OF CALIFORNIA, COUNTY OF ALAMEDA
This is a true and exact reproduction of the document officially registered 001206017
and filed with the Alameda County Health Care Services Agency,

Zig Pia MD
SEP 06 2018 je '
i ata age ae REGISTRAR — HEAL? OFFICER AND LOCAL REGISTRAR

ALAMEDA COUNTY, CALIFORNIA LAMEDA COUNTY, CALIFORNIA
This copy not valid unless prepared on engraved border displaying date and signature of Registrar.

Dna ch IR a A sneanct

DATE ISSUED

 

 
